BRETT, Judge.
William Donald Allen has filed what he styles as an application for habeas corpus, but in which the relief prayed for is in the nature of writ of mandamus, in that petitioner alleges that under the provisions of Title 57, O.S.A. § 350 he is entitled to credit on his present term in the Oklahoma State Penitentiary for 159 days spent in the custody of the sheriff of Cherokee County, and in various state hospitals.
The Attorney General has filed a response to the application, calling attention to the fact that Tit. 57 O.S.A._ § 350 relates only to credit for time on parole. The caption of this section of the statute is: “Deduction from sentence of time spent on unrevoked parole”, and the provisions *500of such section have no bearing on the rights of this petitioner.
Tit. 57 O.S.A. § 138 is the section of the statute relating to credit for jail-time, and provides, among other things:
“All inmates serving their first term with a good conduct record and who have no infraction of the rules and regulations of the penal institution shall be allowed as a deduction from his term of imprisonment the jail term, if any, served prior to being received at the penal institution.”
From the records before us, we find that this is not the first penitentiary term of this petitioner, and that he is not entitled to the jail-time claimed in his. application.
The application for writ of habeas corpus or mandamus is dismissed.
BUSSEY, J., concurs.